Citation Nr: 1201766	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-28 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hepatitis, claimed as hepatitis A, but diagnosed during active service as Australian Antigen Positive hepatitis, currently regarded as a form of hepatitis B.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran appeared before a Decision Review Officer at a RO hearing in September 2009.  A transcript is of record.  The Veteran was scheduled for a hearing before the Board in March 2010.  However, in January 2010, he indicated his intention to withdraw his request for a hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011). 

The Veteran initially filed for service connection for hepatitis A.  Evidence of record shows that the Veteran (and in turn the RO) mistakenly interpreted his episode of acute in-service hepatitis for hepatitis A, when he was actually diagnosed with "Australian Antigen Positive hepatitis," an early term for a form of hepatitis B. As the Board understands the medical laboratory reports of record, laboratory testing indicates that the Veteran does not have hepatitis A and is immune to hepatitis A as a result of an unknown remote episode of exposure to the hepatitis A virus.  Therefore, the issue on appeal has been recharacterized as service connection for hepatitis B in light of the holdings of the Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant). 
 
This case was previously before the Board in May 2011 and was remanded for additional development.  The RO has complied with the remand directives.  The issue of entitlement to service connection for hepatitis C was denied in the September 2007 rating decision and remanded by the Board in the May 2011 remand.  A September 2011 rating decision favorably resolved the issue of service connection for hepatitis C.  Therefore, that issue has been rendered moot, and is no longer in appellate status. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2011). 


FINDING OF FACT

The Veteran does not have a current diagnosis of chronic hepatitis B.


CONCLUSION OF LAW

The criteria for a grant of service connection for hepatitis B are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in February 2007 and May 2011 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in May 2008 and June 2011.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran contends that he has hepatitis B as a result of his active service.  The preponderance of the evidence shows that the Veteran had an acute hepatitis B infection during service that has since resolved and does not have a diagnosis of chronic hepatitis B infection since the inception of his claim.  Therefore, the preponderance of the evidence is against the claim and the Veteran's claim is denied.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, supra.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records show that the Veteran was treated for and diagnosed during service as having a form of hepatitis B, then known as Australian Antigen Positive hepatitis.   Specifically, in May 1973, a military infectious disease consultation noted a two-day history of hepatitis, although the physician noted that it may have been present and undiagnosed prior to that time.  The Veteran was diagnosed with infectious hepatitis.  Two days later, the Veteran was diagnosed with acute hepatitis, Australian antigen positive.  A subsequent hospitalization in August 1973 showed a diagnosis of status post resolved viral hepatitis.  The Veteran's July 1974 discharge report of medical examination showed no abnormalities upon clinical evaluation.

Post-service treatment records noted abnormal liver function in May 2006.  Laboratory testing showed hepatitis A antibodies were reactive and hepatitis C quantitative testing was positive.  In June 2006, testing showed hepatitis B core Antibody positive.  Laboratory findings from July 2006 showed anti-hepatitis A total antibody reactive, anti-hepatitis B antigen non-reactive, and hepatitis B surface antibody non-reactive.  An August 2006 treatment record showed the Veteran had a diagnosis of hepatitis C.  The physician noted that the Veteran reported a history of hepatitis A during his military service, but no current diagnosis of hepatitis A was made.  A September 2006 treatment record noted that the Veteran was immune to hepatitis A and completed his hepatitis B vaccines.  

The Veteran underwent a VA examination in May 2008.  Although the examiner indicated that he reviewed the claims file, he also stated that no VA medical records or supplemental private records were provided by the Veteran for review.  The examiner noted the Veteran's medical history in service and post-service laboratory findings, as detailed above.  

The examiner opined that the Veteran had evidence of a hepatitis B infection at the time of his military service.  Furthermore, laboratory findings from 2006 also show serologic evidence for a prior hepatitis B infection, in that his HBcore antibody was reactive.  The examiner stated "the confounding factor in his testing was that his HB surface antibody was non-reactive.  In this setting, it appears that [the Veteran] did not develop or sustain serologic immunity to the HB surface antigen."  He concluded that the clinical significance of isolated anti-HBc is unclear and there were no findings in the record that would confirm or strongly suggest the presence of a chronic hepatitis B infection.  

An unsigned, undated note, received in May 2008, stated the following: "Acute Hepatitis Australian antigen positive at Camp Pendleton 1973=HBV.  His HBcAv, total was "reactive" in 6/22/06 Quest Diagnostics Lab. Seems to indicate presence of HB infection in the past but anti- HBs Ab was (-)ve! Could he have had low level persistence of HBV infection all these years?"  This statement appears to indicate that the Veteran had hepatitis B during service and the laboratory results show that it is plausible that the Veteran never developed immunity to this form of hepatitis B and instead had a low level infection since service.

The Veteran appeared at a hearing before a Decision Review Officer at the RO in September 2009.  He testified that he continued to experience pain in his liver upon discharge from service.  When asked if he was currently being treated for hepatitis A, the Veteran responded that all of his treatment was for hepatitis C.  He further testified that he was never treated for hepatitis A after he left the military.  He also stated that from what he understands, he also had hepatitis B during service.  

The Veteran underwent a VA examination in June 2011.  The examiner reviewed the claims file and performed an examination of the Veteran.  He diagnosed the Veteran with a past history of hepatitis A and hepatitis B, with no evidence that either of these diseases became chronic.  These diagnoses were based on the hepatitis A and hepatitis B core antibody testing since 2006 and the positive Australian antigen.  He also diagnosed the Veteran with chronic hepatitis C.  

The examiner stated that it is clear that the Veteran was exposed to hepatitis A, hepatitis B, and hepatitis C viruses at some point before 2006 based on the laboratory testing at that time.  With regard to hepatitis B, the examiner opined that it is more likely than not that the Veteran's initial hepatitis B infection was caused by or a result of service in 1973.  However, his hepatitis B infection was less likely as not a chronic one.  All the medical evidence indicates that the hepatitis B infection resolved after service and the current testing, including the hepatitis B core antibody reactivity, is consistent with a remote hepatitis B infection but not a chronic infection.  The examiner further opined that the Veteran most likely contracted hepatitis C during service in 1973 and the chronic symptoms that the Veteran experienced, including right upper quadrant pain post service, are most likely due to the chronic hepatitis C infection.    

The threshold question that must be addressed is whether the Veteran has a disability within the meaning of the law, for which service connection is sought.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997). In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).  

Based on the evidence of record, the Board finds that while the Veteran had a diagnosis of hepatitis B in service, it resolved and there is no evidence of a current disability related to such exposure.

Although the Veteran believes that he has chronic hepatitis B, he is not competent to make this determination.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain.  Jandreau, supra.  Under certain circumstances, he may also be competent to identify a medical condition.  Id. 

However, the question of whether an individual has a disability linked to previous laboratory findings requires competent lay evidence.  This term is defined in part as evidence which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

The Veteran is not shown to have the training or education to diagnose hepatitis B, nor express an opinion as to any residuals.  The VA examiner, who is qualified to make such a diagnosis, found no current active hepatitis B disease, based on the results of the laboratory testing.  The Veteran is competent to testify as to his symptoms and the Board finds him credible. However, the July 2011 examiner attributed his symptoms to his chronic hepatitis C disorder.   Accordingly, the Board finds that the Veteran does not have a current diagnosis of chronic hepatitis B.

Thus, in the absence of competent medical evidence that the Veteran has hepatitis B or that he currently has any residual disability due to hepatitis B in service, the preponderance of the evidence is against the claim and service connection must be denied for this disorder.


ORDER

Service connection for hepatitis, claimed as hepatitis A, but diagnosed during active service as Australian Antigen Positive hepatitis, currently regarded as a form of hepatitis B is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


